Exhibit 10.5

 

INTELLECTUAL PROPERTY TRANSFER AGREEMENT

 

THIS INTELLECTUAL PROPERTY TRANSFER AGREEMENT (the “Agreement”) is made on March
30, 2005

 

BETWEEN

 

1. REUTERS S.A., a company incorporated in Switzerland, whose principal office
is at 153 route de Thonton, 1245 Collonge-Bellerive, Geneva, Switzerland
(“Reuters”); and

 

2. BRIDGE TRADING COMPANY, a corporation organized under the laws of the State
of Delaware, whose principal office is at 788 Office Parkway, Creve Couer,
Missouri (the “Company”).

 

WHEREAS

 

(A) Reuters has agreed to sell and/or transfer all of its and its applicable
affiliates’ right, title and interest in the Intellectual Property (as defined
below) to the Company, and

 

(B) The Company has agreed to purchase and accept the same for the Consideration
(as defined below).

 

NOW, IT IS AGREED as follows:

 

1.1 Definitions and Interpretation.

 

1.2 In this Agreement:

 

Business Day means a day (other than a Saturday or Sunday) on which banks
generally are open in New York, USA for the transaction of a full range of
business.

 

Buyer means Instinet Group Incorporated.

 

Completion means completion of the transfer hereunder in accordance with Section
3.

 

Consideration has the meaning given to it Section 2.2.

 

Intellectual Property means the software applications (together with all source
and object code and documentation related thereto and all intellectual property
rights therein) and other intellectual property rights described on Schedule A.

 

Transfer Time means close of the Business Day on the date of this Agreement.

 

1



--------------------------------------------------------------------------------

1.3 In this Agreement:

 

  (a) the headings are inserted for convenience only and shall not affect the
construction of this Agreement;

 

  (b) a reference to sell or purchase or transfer includes a reference to
procure the sale of or procure the purchase of or procure the transfer of, as
the case may be; and

 

  (c) general words introduced by the word other shall not be given a
restrictive meaning by reason of the fact that they are preceded by words
indicating a particular class of act, matter or thing, nor by the fact that they
are followed by particular examples intended to be embraced by the general
words.

 

2. THE TRANSFER

 

  2.1 Effective as of the Transfer Time, Reuters hereby sells and transfers and
the Company hereby purchases all of Reuters and its applicable affiliates’
right, title and interest in the Intellectual Property.

 

  2.2 The price for the sale and transfer in Section 2.1 shall be the sum of
$350,000, as outlined in Schedule A (the “Consideration”).

 

  2.3 If any sales tax, value added tax or other transfer tax is properly
chargeable in respect of the sale and purchase in Section 2.1, the Company shall
pay to Reuters the amount of such tax in addition to and at the same time as the
Consideration. Reuters will issue to the Company a proper tax invoice in respect
thereof.

 

  2.4 THE COMPANY HEREBY ACKNOWLEDGES THAT REUTERS MAKES NO REPRESENTATION OR
WARRANTY TO THE COMPANY UNDER THIS AGREEMENT, EITHER EXPRESS OR IMPLIED, WITH
RESPECT TO THE INTELLECTUAL PROPERTY, AND THAT THE ABOVE SALE AND TRANSFER IS
MADE TO THE COMPANY ON AN “AS IS” BASIS.

 

3. COMPLETION

 

  3.1 The sale and purchase of the Intellectual Property shall be completed, and
legal title and ownership in respect of the Intellectual Property shall be
deemed to pass to the Company, in each case, with effect from the Transfer Time.

 

  3.2 Reuters shall:

 

  (a) cause to be delivered or made available to the Company such additional
documents as the Company may reasonably require to complete the sale and
purchase of the Intellectual Property; and

 

2



--------------------------------------------------------------------------------

  (b) do such other things reasonably necessary to give full effect to this
Agreement.

 

  3.3 The Company shall:

 

  (a) Timely pay or cause to be paid the Consideration in cash to Reuters or to
whom and in the manner as Reuters may direct; and

 

  (b) cause to be delivered or made available to Reuters such additional
documents as Reuters may reasonably require to complete the sale and purchase of
the Intellectual Property; and

 

  (c) do such other things reasonably necessary to give full effect to this
Agreement.

 

4. LICENSES

 

4.1 The Company acknowledges that, as a current affiliate of Reuters, it has a
royalty-free, non-exclusive, non-transferable and non-sublicensable right and
license to use the third-party software set forth on Schedule B in connection
with its business, pursuant to agreements between Reuters and/or an affiliate
(other than the Company) and the applicable third parties. The Company covenants
that it shall use all such software in compliance with all terms and conditions
of such agreements to the extent that Buyer and/or the Company has been given
access to a copy of such agreements.

 

4.2 Reuters grants to the Company a perpetual, royalty-free, non-exclusive
license to use all know-how, techniques, ideas, processes and similar
intellectual property that (i) was created, invented or developed by Reuters (or
its applicable affiliates) prior to the Transfer Time and (ii) relates to the
business of the Company, but is not included in the Transferred Know-How (as
defined in Schedule A). The Company may sublicense this license solely in
connection with the operation of its business, and not for the independent use
of any third party. The Company may assign this license only in connection with
the merger, reorganization or sale of the business of the Company to which this
license relates. Any purported sublicense or assignment by the Company in
violation of the foregoing shall be null and void and of no force or effect. To
the extent Reuters or any affiliate (other than the Company), on the one hand,
and the Company or any current or future affiliate, on the other hand, enter
into any future agreement governing a party’s use of specific items of
intellectual property of the other party, such specific provisions (and the term
of any such permitted use) shall be deemed to supersede and modify accordingly
the above general license.

 

3



--------------------------------------------------------------------------------

4.3 The Company grants to Reuters and its affiliates (other than the Company) a
perpetual, royalty-free, non-exclusive license to use all Transferred Know-How
that has a relation or application to the business of Reuters or any affiliate
other than the Company. Reuters and its affiliates may sublicense this license
solely in connection with the operation of their businesses, and not for the
independent use of any third party. Reuters and its affiliates may assign this
license only in connection with the merger, reorganization or sale of any of
their businesses to which this license relates. Any purported sublicense or
assignment by Reuters or an applicable affiliate in violation of the foregoing
shall be null and void and of no force or effect. To the extent Reuters or any
affiliate (other than the Company), on the one hand, and the Company or any
current or future affiliate, on the other hand, enter into any future agreement
governing a party’s use of specific items of intellectual property of the other
party, such specific provisions (and the term of any such permitted use) shall
be deemed to supersede and modify accordingly the above general license.

 

5. ENTIRE AGREEMENT

 

This Agreement (including the Exhibits, which are hereby incorporated in the
terms of this Agreement) sets forth the entire understanding and agreement among
the parties as to matters covered herein and therein and supersedes any prior
understanding, agreement or statement (written or oral) of intent among the
parties with respect to the subject matter hereof.

 

6. COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same instrument.

 

7. VARIATION

 

No waiver shall be deemed to have been made by any party of any of its rights
under this Agreement unless the same is in writing and is signed on its behalf
by an authorized signatory. Any such waiver shall constitute a waiver only with
respect to the specific matter described in such writing and shall in no way
impair the rights of the party granting such waiver in any other respect or at
any other time. To be binding, any amendment of this Agreement must be effected
by an instrument in writing signed by the parties.

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

4



--------------------------------------------------------------------------------

8. NOTICES

 

All notices, demands, instructions, waivers, consents or other communications to
be provided pursuant to this Agreement shall be in writing, shall be effective
upon receipt, and shall be sent by hand, facsimile, air courier or certified or
registered mail, return receipt requested, as follows:

 

If to the Company:    Bridge Trading Company     

C/o Instinet Group Incorporated

3 Times Square

New York, New York 10036

Attention: Paul A. Merolla

Telephone: (212) 310-7548

Facsimile: (212) 593-8040

With a copy to:    Instinet Group Incorporated     

3 Times Square

New York, New York 10036

Attention: Paul A. Merolla

Telephone: (212) 310-7548

Facsimile: (212) 593-8040

 

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

Attention: Yvette Teofan, Esq.

Telephone: (212) 225-2636

Facsimile: (212) 225-3999

If to Reuters:    Reuters SA      153 route de Thonon     

1245 Collonge-Bellerive,

Geneva 1245

Switzerland

     Attention: Dominique De Lenzbourg, Company Secretariat      Telephone:
+4122 718 53 33      Facsimile: +4122 718 26 90 With a copy to:    Reuters
America LLC      3 Times Square      New York, NY 10036      Attention: General
Counsel      Telephone: +1-646-223-4200      Facsimile: +1-646-223-4250

 

5



--------------------------------------------------------------------------------

or to such other address as a party may specify by notice from time to time in
writing to the other parties in the manner specified in this Section.

 

9. COSTS

 

Reuters and the Company shall each pay its own costs, charges and expenses
incurred in connection with the preparation and implementation of this Agreement
and the transactions contemplated by it.

 

10. GOVERNING LAW; SUBMISSION TO JURISDICTION; APPOINTMENT OF AGENT FOR SERVICE
OF PROCESS; WAIVER OF JURY TRIAL.

 

  10.1  THE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK. Each party hereby irrevocably agrees that any
legal action or proceeding against it arising out of this Agreement or the
transactions contemplated hereby shall be brought only in the Supreme Court of
the State of New York in and for the County of New York or the U.S. District
Court for the Southern District of New York, preserving, however, all rights of
removal to a federal court under 28 U.S.C. §1441. Reuters hereby designates,
appoints and empowers Reuters America Holdings, Inc., with offices currently at
3 Times Square, New York, New York 10036, as its lawful agent to receive for and
on its behalf service of process in the State of New York in any such action or
proceeding and irrevocably consents to the service of process outside the
territorial jurisdiction of said courts in any such action or proceeding by
mailing copies thereof by registered United States mail, postage prepaid, to its
address as specified in or pursuant to Section 8. Any service made on any such
agent or its successor shall be effective when delivered regardless of whether
notice thereof is given to the affected party. If any person or firm designated
as agent hereunder shall no longer serve as agent of such party to receive
service of process in the State of New York, the party so affected shall be
obligated promptly to appoint a successor to so serve; and, unless and until
such successor is appointed and the other parties notified of the same in
writing, service upon the last designated agent shall be good and effective.
Reuters hereby agrees to at all times maintain an agent to receive service of
process in the State of New York pursuant to this Section 10.1. The foregoing
provisions of this Section 10.1 shall not affect, limit or prevent the parties
from serving process in any other manner permitted by law.

 

  10.2  Each party irrevocably waives any objection to the venue of the courts
designated in Section 10.1 (whether on the basis of forum non conveniens or
otherwise), and accepts and submits to the jurisdiction of such courts in
connection with any legal action or proceeding against it arising out of or
concerning this Agreement.

 

  10.3 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL

 

6



--------------------------------------------------------------------------------

 

PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

11. TAXES

 

Each party represents that it has provided the other party a properly executed
IRS Form W-8BEN (from Reuters) or any similar form under the laws of Switzerland
reasonably requested by Reuters (from the Company).

 

12. U.S. BANKRUPTCY CODE

 

The parties acknowledge that this Agreement is an “executory contract” as
provided in Section 365(n) of Title 11, United States Code (the “U.S. Bankruptcy
Code”) and may contain licenses to “intellectual property,” as provided in
Section 365(n) thereof. Each party acknowledges that if it as a debtor in
possession or a trustee in bankruptcy in a case under the Bankruptcy Code
rejects this Agreement, the other party may elect to retain its rights under
this Agreement as provided in Section 365(n) of the U.S. Bankruptcy Code to the
fullest extent permitted by law, subject to all of such party’s obligations and
restrictions hereunder. Upon written request of one party to the other party or
to an applicable bankruptcy trustee, the other party or such bankruptcy trustee
shall not interfere with the rights of the requesting party as provided in this
Agreement, except as otherwise provided by law or equity.

 

AS WITNESS, this Agreement has been signed by or on behalf of the parties the
day and year first above written.

 

SIGNED  

(

 

/s/ Russell Haworth

for and on behalf of Reuters S.A.

 

(

 

Signature

    (  

Russell Haworth

    (  

Name

    (         (  

Attorney-in-fact

    (  

Title

SIGNED  

(

 

/s/ Jeffrey D. Kuntze

for and on behalf of Bridge

  (  

Signature

Trading Company

  (  

Jeffrey D. Kuntze

    (  

Name

    (         (  

SVP-CFO

    (  

Title

 

7



--------------------------------------------------------------------------------

SCHEDULE A – Proprietary Intellectual Property

 

8



--------------------------------------------------------------------------------

SCHEDULE B – Third-Party Software

 

9